                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:20-CV-00182-RJC-DSC


 LEGRETTA F. CHEEK,                               )
                                                  )
                   Plaintiff,                     )
                                                  )
 v.                                               )
                                                  )
 GURSTEL LAW FIRM P.C. et. al.,                   )
                                                  )
                  Defendants.                     )



                 MEMORANDUM AND RECOMMENDATION AND ORDER

       THIS MATTER is before the Court on the following Motions:

       1. Defendant Bank of America N.A.’s “Motion to Dismiss” (document #15),

       2. Defendants Brock & Scott PLLC and Cooper’s “Motion to Dismiss” (document #25),

and

       3. Defendants Gurstel Law Firm P.C., Jacobsen and Lopez’s “Motion to Dismiss”

(document #27), as well as the parties’ briefs and exhibits.

       On June 12, 2020, Plaintiff voluntarily dismissed her claims against Defendant Bank of

America N.A. with prejudice. Document #37. Accordingly, Defendant Bank of America N.A.’s

Motion to Dismiss (document #15) is administratively denied as moot.

       This matter was referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. §

636(b)(1) and the remaining Motions to Dismiss (documents ## 25 and 27) are ripe for

determination.


                                                 1



      Case 3:20-cv-00182-RJC-DSC Document 40 Filed 07/01/20 Page 1 of 7
       Having fully considered the arguments, the record, and the applicable authority, the

undersigned respectfully recommends that Defendants’ Motions to Dismiss be granted as

discussed below.


              I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       This is an action challenging a judgment entered in Arizona state court. The Court takes

judicial notice of the public records attached to the Complaint and Defendants’ Motions and briefs.

Plaintiff alleges that she “incurred as alleged debt through a credit account with [Bank of America

N.A.] … in the amount of $34,139.70. [Plaintiff] subsequently defaulted on [the] allege [sic] …

account.” The remaining Defendants were retained by Bank of America to bring a collection

action in state court and execute on the resulting judgment.

       The collection action was filed in Maricopa County Superior Court on December 6, 2018.

Exhibit 1 to Complaint (document #1). On February 8, 2019, Plaintiff was personally served.

Exhibit 2 to Complaint (document #1). On October 2, 2019, a $34,586 judgment was entered.

Exhibit 3 to Complaint (document #1).

       The Complaint alleges claims pursuant to the Fair Debt Collections Practices Act, 15

U.S.C. § 1692 (“FDCPA”) and the North Carolina Debt Collection Practices Act, §§ 75–50–75–

56 (“NCDCPA”). The crux of Plaintiff’s claims is that Bank of America “cannot go after the

amount they improperly got in a judgment in the State of Arizona, including all the charges that

were improperly gotten to being with.” Complaint at 9 (document #1). In short, Plaintiff contends

that Bank of America improperly obtained a state court judgment, thus rendering all post-judgment

collection efforts unlawful.

                                      II. DISCUSSION

                                                2



      Case 3:20-cv-00182-RJC-DSC Document 40 Filed 07/01/20 Page 2 of 7
       In reviewing a Rule 12(b)(6) motion, “the court should accept as true all well-pleaded

allegations and should view the complaint in a light most favorable to the plaintiff.” Mylan Labs.,

Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). The plaintiff’s “[f]actual allegations must be

enough to raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007). “[O]nce a claim has been stated adequately, it may be supported by showing

any set of facts consistent with the allegations in the complaint.” Id. at 563. A complaint attacked

by a Rule 12(b)(6) motion to dismiss will survive if it contains enough facts to “state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,

550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id.

       In Iqbal, the Supreme Court articulated a two-step process for determining whether a

complaint meets this plausibility standard. First, the court identifies allegations that, because they

are no more than conclusions, are not entitled to the assumption of truth. Id. “Threadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

(citing Twombly, 550 U.S. at 555) (allegation that government officials adopted challenged policy

“because of” its adverse effects on protected group was conclusory and not assumed to be true).

Although the pleading requirements stated in “Rule 8 [of the Federal Rules of Civil Procedure]

mark[] a notable and generous departure from the hyper-technical, code-pleading regime of a prior

era ... it does not unlock the doors of discovery for a plaintiff armed with nothing more than

conclusions.” Id. at 678-79.




                                                  3



       Case 3:20-cv-00182-RJC-DSC Document 40 Filed 07/01/20 Page 3 of 7
       Second, to the extent there are well-pleaded factual allegations, the court should assume

their truth and then determine whether they plausibly give rise to an entitlement to relief. Id. at

679. “Determining whether a complaint contains sufficient facts to state a plausible claim for relief

“will ... be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. “Where the well-pleaded facts do not permit the court to

infer more than the mere possibility of misconduct, the complaint has alleged-but it has not

‘show[n]’-‘that the pleader is entitled to relief,’” and therefore should be dismissed. Id. (quoting

Fed. R. Civ. P. 8(a)(2)).

       The sufficiency of the factual allegations aside, “Rule 12(b)(6) authorizes a court to dismiss

a claim on the basis of a dispositive issue of law.” Sons of Confederate Veterans v. City of

Lexington, 722 F.3d 224, 228 (4th Cir. 2013) (quoting Neitzke v. Williams, 490 U.S. 319, 327

(1989)). Indeed, where “it is clear that no relief could be granted under any set of facts that could

be proved consistent with the allegations, a claim must be dismissed.” Neitzke v. Williams, 490

U.S. at 328; see also Stratton v. Mecklenburg Cnty. Dept. of Soc. Servs., 521 Fed. Appx. 278, 293

(4th Cir. 2013)). The court must not “accept as true a legal conclusion couched as a factual

allegation.” Anand v. Ocwen Loan Servicing, LLC, 754 F.3d 195, 198 (4th Cir. 2014).

       Plaintiff’s Complaint is barred by the Rooker-Feldman doctrine which prohibits actions

attacking state court judgments in federal court. This doctrine provides that "a party losing in state

court is barred from seeking what in substance would be appellate review of the state judgment in

a United States district court, based upon losing party's claim that the state judgment itself violates

the losers ... rights." Johnson v. DeGrandy, 512 U.S. 997, 1005-06 (1994). See also District of

Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983); Rooker v. Fidelity Trust



                                                  4



       Case 3:20-cv-00182-RJC-DSC Document 40 Filed 07/01/20 Page 4 of 7
Company, 263 U.S. 413, 416 (1923). Whether evaluated as an attack on the judgment or the

underlying proceedings, the Rooker-Feldman doctrine bars Plaintiff’s action here.

        Plaintiff’s claims are also barred by the doctrine of collateral estoppel. Federal courts are

required to “give the same preclusive effect to state court judgments that those judgments would

be given in the courts of the state from which the judgments emerged.” Kremer v. Chemical Constr.

Corp., 456 U.S. 461, 466 (1982). Accord Gray v. Federal National Mortgage Association, No.

COA18-871, 2019 N.C. App. LEXIS 296 (N.C. Ct. App. Mar. 26, 2019).

       For those reasons and the other reasons stated in Defendants’ briefs, the undersigned

respectfully recommends that their Motions to Dismiss be granted.


                                           III. ORDER

       IT IS HEREBY ORDERED that:

       1.    Defendant Bank of America N.A.’s “Motion to Dismiss” (document #15) is

administratively DENIED AS MOOT.

       2. All further proceedings in this action, including all discovery, are STAYED pending

the District Judge’s ruling on this Memorandum and Recommendation and Order.


                                  IV. RECOMMENDATION

       FOR THE FOREGOING REASONS, the undersigned respectfully recommends that

Defendants Brock & Scott PLLC and Cooper’s “Motion to Dismiss” (document #25) and

Defendants Gurstel Law Firm P.C., Jacobsen and Lopez’s “Motion to Dismiss” (document #27)

be GRANTED and the Complaint be DISMISSED WITH PREJUDICE.




                                                 5



      Case 3:20-cv-00182-RJC-DSC Document 40 Filed 07/01/20 Page 5 of 7
                              V. NOTICE OF APPEAL RIGHTS

       The parties are hereby advised that pursuant to 28 U.S.C. §636(b)(1)(c), written objections

to the proposed findings of fact and conclusions of law and the recommendation contained in this

Memorandum must be filed within fourteen days after service of same. Failure to file objections

to this Memorandum with the District Court constitutes a waiver of the right to de novo review by

the District Judge. Diamond v. Colonial Life, 416 F.3d 310, 315-16 (4th Cir. 2005); Wells v.

Shriners Hosp., 109 F.3d 198, 201 (4th Cir. 1997); Snyder v. Ridenour, 889 F.2d 1363, 1365 (4th

Cir. 1989). Moreover, failure to file timely objections will also preclude the parties from raising

such objections on appeal. Thomas v. Arn, 474 U.S. 140, 147 (1985); Diamond, 416 F.3d at 316;

Page v. Lee, 337 F.3d 411, 416 n.3 (4th Cir. 2003); Wells, 109 F.3d at 201; Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).

       The Clerk is directed to send copies of this Memorandum and Recommendation and Order

to pro se Plaintiff, counsel for Defendants, and to the Honorable Robert J. Conrad, Jr.

       SO ORDERED AND RECOMMENDED.


                                       Signed: July 1, 2020




                                                 6



      Case 3:20-cv-00182-RJC-DSC Document 40 Filed 07/01/20 Page 6 of 7
                                7

Case 3:20-cv-00182-RJC-DSC Document 40 Filed 07/01/20 Page 7 of 7
